Citation Nr: 0025237	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chloracne, due to Agent 
Orange exposure.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
March 1970.  

This appeal arises from a December 1994 rating decision of 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 1998, service 
connection for chloracne due to Agent Orange exposure was 
denied by the Board of Veterans' Appeals (Board).  
Thereafter, the veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2000, while the case was pending at the Court, VA 
and the representative filed a joint motion (Motion) 
requesting that the Court vacate the Board's August 1998 
decision which denied service connection for chloracne due to 
Agent Orange exposure, and remand the case for further 
development of the evidence and readjudication.  In 
March 2000, the Court granted the Motion, vacated the Board's 
August 1998 decision, and remanded the case to the Board for 
compliance with directives that were set forth in the Motion.  


REMAND

The veteran and his representative, contend, in essence, that 
the veteran suffers from chloracne due to Agent Orange 
exposure in service in Vietnam.  

A review of the record reveals that the veteran has 
complained of acne of the back since 1974.  He has complained 
of acne, boils, and other skin conditions, but chloracne was 
not diagnosed until 1993.  In September 1993, a VA Agent 
Orange examination was performed which indicated, in 
pertinent part, that the veteran had chloracne of the back 
and buttocks.  He was examined privately in February 1996 and 
November 1997, and both physicians diagnosed chloracne.  
Although the private physician, Kristine A. Hess, MD, who 
diagnosed chloracne in 1997, indicated in the medical history 
that the veteran's condition first manifested in Vietnam and 
was consistent with chloracne, no physician has specifically 
stated the etiology of the veteran's skin disability.  Prior 
to final adjudication of this claim, the veteran should 
undergo VA dermatological examination.  

Under the circumstances, additional assistance is required.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical providers who 
treated the veteran for his skin 
condition since 1969.  After securing any 
necessary releases, the RO should obtain 
any records not currently incorporated in 
the claims folder.  If any record 
specifically identified by the veteran 
cannot be secured that fact should be 
carefully documented in the claims 
folder, and the appellant informed in 
writing.

2.  Thereafter, the veteran should be 
afforded a special VA dermatology 
examination, to determine the nature and 
etiology of any skin condition.  All 
indicated studies deemed appropriate by 
the examiner must be done.  The claims 
folder, must be made available to the 
examiner in connection with the 
examination.  If chloracne is diagnosed, 
the examiner is asked to provide an 
opinion whether the disorder is at least 
as likely as not the result of Agent 
Orange exposure in Vietnam, and offer an 
opinion as to when it was first 
manifested.  A complete rationale for the 
opinion expressed should be included in 
the examination report.  

3.  The RO should then reconsider the 
claim on appeal.  In the event that the 
action taken by the RO remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case which contains 
citations and explanations of the 
pertinent regulatory criteria, as well as 
detailed reasons and bases for the 
decision reached.  

Thereafter, the veteran and his representative should be 
afforded an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of this REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


